Exhibit 10.1

 

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

2014 RESTRICTED STOCK UNIT GRANT AGREEMENT

 

 

 

Employee Name:    [Participant Name ] Number of Restricted Stock Units Subject
to Grant:    [Shares Granted] Date of Grant:    [Date] Closing Price on Award
Date:    [Price]

 

 

THIS RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”) is made as of the
date in the box above labeled “Date of Grant” by Huntington Bancshares
Incorporated, a Maryland corporation and its subsidiaries (the “Company”), and
is hereby communicated to the employee named in the box above (the “Employee”).
Undefined capitalized terms used in this Agreement shall have the meanings set
forth in the Company’s 2012 Long-Term Incentive Plan as may be amended from time
to time (the “Plan”).

WHEREAS, the Company maintains the Plan.

WHEREAS, pursuant to Article 8 of the Plan, the Committee may grant awards of
Restricted Stock Units to employees, and have such grants settled in shares of
the Company’s common stock, without par value (“Shares”).

WHEREAS, the Company desires to compensate the Employee with a grant of
Restricted Stock Units for the Employee’s future services to the Company.

NOW, THEREFORE, in consideration of the premises, the Company grants the
Employee an Award of Restricted Stock Units under the following terms and
conditions:

 

1. Grant of Restricted Stock Units.

The Company, by authority of the Committee, hereby grants to the Employee an
Award of the number of Restricted Stock Units identified above (the “Grant”) to
be issued in accordance with all of the terms and conditions set forth in this
Agreement and the Plan. The Restricted Stock Units will be a bookkeeping entry
(the “RSU Account”), and each Restricted Stock Unit shall be equivalent to one
Share. All terms and conditions set forth in the Plan are deemed to be
incorporated herein in their entirety.

 

- 1 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

2. Employee RSU Account.

The number of Restricted Stock Units granted pursuant to this Agreement shall be
credited to the Employee’s RSU Account. Each RSU Account shall be maintained on
the books of the Company until full payment of the balance thereof has been made
to the Employee (or the Employee’s beneficiaries if the Employee is deceased).
No funds shall be set aside or earmarked for any RSU Account, which shall be
purely a bookkeeping device.

 

3. Vesting Provisions.

(a) Except as provided in this Agreement, the Employee’s Restricted Stock Units
shall vest as follows:

(1) If the Employee is continuously employed by the Company through the third
anniversary of the Date of Grant, 50% of the Employee’s Restricted Stock Units
in the Employee’s Restricted Stock Unit Account will vest on such date.

(2) If the Employee is continuously employed by the Company through the fourth
anniversary of the Date of Grant, the remaining 50% of the Employee’s Restricted
Stock Units in the Employee’s Restricted Stock Unit Account will vest on such
date.

(3) Notwithstanding any provision in items (1)-(2) above, if on December 31st
before the applicable vesting date described above, the Company’s Tier 1 Common
Equity Ratio is less than the goal set forth in the Company’s Capital Management
Policy (currently 7.00%), the Employee’s Restricted Stock Units that otherwise
would have vested on such date shall instead vest on the first applicable
anniversary of the Date of Grant after the December 31st in which the Company’s
Tier 1 Common Equity Ratio is greater than or equal to the goal set forth in the
Company’s Capital Management Policy. However, if the Company’s Tier 1 Common
Equity Ratio remains less than the goal set forth in the Company’s Capital
Management Policy for a period of two continuous years after the otherwise
applicable vesting date described in items (1)-(2) above, the Employee shall not
vest in that 1/2 share of the Restricted Stock Units and shall instead forfeit
such Restricted Stock Units.

(b) Notwithstanding any provision to the contrary, if, on or after the date that
is six months after the Date of Grant, and before the fourth anniversary of the
Date of Grant, the Employee’s employment or service with the Company terminates
because of a Permitted Termination, the Employee shall vest in a prorated number
of Shares (with any fractional Shares rounded up to the next whole number) equal
to the number of Restricted Stock Units subject to Grant times one of the
following two fractions, as applicable:

(1) If the Employee terminates service on or before the third anniversary of the
Date of Grant, the numerator of the fraction shall be the number, which in no
event shall be greater than 36, of all full and partial months (with partial
months being counted as full months) that passed beginning with the month that
contains the Date of Grant and ending with the month in which the Employee’s
termination occurred. The denominator of the fraction shall be 72.

 

- 2 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

(2) If the Employee terminates service after the third anniversary of the Date
of Grant but before the fourth anniversary of the Date of Grant, the numerator
of the fraction shall be the number, which in no event shall be greater than 12,
of all full and partial months (with partial months being counted as full
months) that passed beginning with the month that contains the third anniversary
of the Date of Grant and ending with the month in which the Employee’s
termination occurred. The denominator of the fraction shall be 24. The number of
shares in which the Employee vests under this subsection (b)(2) shall vest in
addition to the number of shares previously vested under subsection (a)(1)
above.

For purposes of this Agreement, a “Permitted Termination” means (i) the
Employee’s employment or service with the Company terminates due to Retirement,
Disability, or death or (ii) the Company terminates the Employee without Cause
(as defined in Section 2.5 of the Plan).

 

4. Forfeiture Provisions.

(a) If, before the fourth anniversary of the Date of Grant, or if later, the
applicable anniversary of the Date of Grant described in Section 3(a)(3) of this
Agreement immediately following the December 31st in which the Company’s Tier 1
Common Equity Ratio is greater than or equal to the goal set forth in the
Company’s Capital Management Policy, the Employee’s employment or service with
the Company is terminated for any reason other than a Permitted Termination, all
of the Employee’s unvested RSUs and any unvested cash dividends shall be
forfeited.

(b) Notwithstanding any provision of this Agreement to the contrary, the
Committee may cause the Employee to forfeit all unvested RSUs and require
repayment of any amount previously paid under this Agreement in accordance with
the terms of the Huntington Bancshares Incorporated Recoupment/Clawback Policy
(“the Policy”), any other applicable policy of the Company, and any other
applicable laws and regulations. The Policy is available on the Risk Management
and Corporate Policy home page of the Huntington intranet.

(c) This RSU grant is subject to acceptance of all the terms, conditions and
limitations of the Plan. The Plan may be amended from time to time, including
but not limited to provisions on tax withholding and forfeiture. This RSU grant
is subject to such rules and regulations that the Committee may adopt for
administration of the Plan, and to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

- 3 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

5. Change in Control.

Notwithstanding any provision to the contrary, upon the occurrence of a Change
in Control that occurs on or after the date that is six months after the Date of
Grant, the Employee shall become immediately vested in 100% of the Restricted
Stock Units and any related cash dividends with respect to such Restricted Stock
Units in the Employee’s RSU Account.

 

6. Issuance of Stock.

The Company, or its transfer agent, will convert the Restricted Stock Units in
the Employee’s RSU Account into Shares and deliver the total number of Shares
due to the Employee within 60 days after the date the Restricted Stock Units
vest or as soon as administratively possible after such date, except as
otherwise provided in Section 13 below. However, notwithstanding any provision
to the contrary, if, in the reasonable determination of the Company, an Employee
is a “specified employee” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended, and the guidance promulgated thereunder (“Code
Section 409A”), then, if necessary to avoid the imposition on the Employee of
excise tax and interest under Code Section 409A, the Company shall not deliver
the Shares otherwise payable upon the Employee’s termination and separation of
service until the date that is 30 days after 6 months following the Employee’s
termination and separation of service from the Company. The delivery of the
Shares shall be subject to payment of the applicable withholding tax liability
as set forth in Section 8. If the Employee dies before the Company has
distributed any portion of the vested Restricted Stock Units, the Company will
transfer any Shares payable with respect to the vested Restricted Stock Units in
accordance with the Employee’s written beneficiary designation or to the
Employee’s estate if no written beneficiary designation is provided. If the
Employee did not have a will, any Shares payable with respect to the vested
Restricted Stock Units will be distributed in accordance with the laws of
descent and distribution.

 

7. Election to Defer Receipt of Shares.

If the Employee is eligible to participate in the Huntington Bancshares
Incorporated Executive Deferred Compensation Plan, or any successor thereto (the
“Deferred Compensation Plan”), the Employee may defer the receipt of Shares
relating to the RSUs beyond the date the Shares otherwise would be payable under
this Agreement and under the rules and procedures established by the Company
under the Deferred Compensation Plan. The Employee’s election to defer receipt
of such Shares shall be made on a form provided by the Company, which shall
specify the amount of Shares to be deferred and the distribution date for such
Shares. The Employee may elect to defer receipt of such Shares until the earlier
of: (i) the date of the Employee’s Separation from Service, (ii) the date of the
Employee’s Retirement, or (iii) the Employee’s specified date of payment.
Elections to defer will become irrevocable in accordance with the terms of the
Deferred Compensation Plan and with Code Section 409A. Notwithstanding anything
to the contrary in this Agreement, Shares will not be issued and the Employee
shall have no voting rights of a stockholder in the Company to the extent that
the Employee has elected to defer the issuance and receipt of such Shares;
provided, however, that the Employee shall continue to receive dividend
equivalent credits during the period of deferral credited to the RSU Account at
such times as provided in this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

8. Withholding Taxes.

The Company shall have the power and the right to deduct or withhold, or require
the Employee to remit to the Company, an amount sufficient to satisfy federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this
Agreement.

 

9. Non-transferability of Grant.

During any Period(s) of Restriction, the Employee shall have no right to
transfer, sell, pledge, assign, or hypothecate, other than by will or the laws
of descent and distribution, any rights with respect to the Employee’s Award of
RSUs. No RSU shall be subject to execution, attachment, or similar process.

 

10. Employee’s Rights Unsecured.

The right of the Employee or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Employee nor his or her beneficiary shall have any rights in or
against any amounts credited to the Employee’s RSU Account or any other specific
assets of the Company. All amounts credited to the Employee’s RSU Account shall
constitute general assets of the Company and may be disposed of by the Company
at such time and for such purposes, as it may deem appropriate.

 

11. No Voting Rights as Stockholder.

Until the Restricted Stock Units have vested and Shares have been issued,
Employee shall not have any voting rights as a stockholder of the Company with
respect to the Restricted Stock Units.

 

12. Dividends.

To the extent that cash dividends are paid on Shares after the Date of Grant and
before the date the Employee receives the Shares subject to this Grant, the
Employee shall receive credits of cash in a dividend bookkeeping account (the
“Dividend Account”). Such cash credits shall be equal in value (based on the
reported dividend rate on the date dividends were paid) to the amount of
dividends paid on the Shares represented by the Restricted Stock Units in the
Employee’s RSU Account. The Employee shall vest in the cash in the Dividend
Account in accordance with Section 3 of the Agreement in the same manner that
the Employee vests in the Restricted Stock Units held in the RSU Account. On the
date that the Employee receives a distribution of Shares from the RSU Account
(provided that such date is at least six months after the Date of Grant), the
Employee shall also receive a distribution of the cash in the Dividend Account.

 

- 5 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

13. Capital Adjustment Provisions.

In the event of a stock split, stock dividend, spin off, merger, or other event
described in Section 4.3 of the Plan, the number of Restricted Stock Units in
the Employee’s RSU Account shall be adjusted in accordance with the provisions
of Section 4.3 of the Plan.

 

14. Securities Law Compliance.

The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of Shares under the Securities Act of 1933 or to effect any state
registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the NASDAQ
Global Select or any other exchange upon which the Company’s common stock is
traded. If the Company delays the delivery of the Shares in order to ensure
compliance with any state or federal securities or other laws, the Company shall
deliver the Shares at the earliest date at which the Company reasonably believes
that such delivery will not cause such violation, or at such other date that may
be permitted under Code Section 409A.

 

15. Plan Governs.

The Grant is made under the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. A copy of the Plan is available upon
request by contacting the Human Resources Department at the Company’s executive
offices.

 

16. No Right to Continued Employment.

The Employee understands and agrees that this Agreement does not impact in any
way the right of the Company to terminate or change the terms of the employment
of Employee at any time for any reason whatsoever, with or without Cause, nor
confer upon any right to continue in the employ of the Company.

 

- 6 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

17. Addresses for Notices.

Any notice to be given to the Company under the terms of this Agreement shall be
addressed to the Company, in care of the Compensation Director, at Huntington
Bancshares Incorporated, Huntington Center, HC0318, 41 S. High Street, Columbus,
Ohio 43287, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee shall be addressed to the
Employee at the address maintained on the books and records of the Company.

 

18. Captions.

Captions provided herein are for convenience only and are not to serve as a
basis for interpretation or construction of this Notice.

 

19. Notice Severable.

In the event that any provision in this Agreement shall be held invalid or
unenforceable, such provision shall be severable from, and such invalidity or
unenforceability shall not be construed to have any effect on, the remaining
provisions of this Agreement.

 

20. Expenses.

Costs of administration of the terms and conditions of this Agreement will be
paid by the Company.

 

21. Governing Law / Compliance with Applicable Law.

The terms and conditions of this Agreement shall be governed by the laws of the
State of Ohio, except to the extent preempted by federal law.

 

22. Entire Notice; Amendment; Code Section 409A Provisions.

This Agreement and the Plan contain the terms and conditions with respect to the
subject matter hereof and supersede any previous agreements, written or oral,
relating to the subject matter hereof. This Agreement shall be interpreted in
accordance with Code Section 409A. This Agreement shall be deemed to be modified
to the maximum extent necessary to be in compliance with Code Section 409A’s
rules. If the Employee is unexpectedly required to include in the Employee’s
current year’s income any amount of compensation relating to the Restricted
Stock Units because of a failure to meet the requirements of Code Section 409A,
then to the extent permitted by Code Section 409A, the Employee may receive a
distribution of Shares or cash in an amount not to exceed the amount required to
be included in income as a result of the failure to comply with Code
Section 409A.

 

- 7 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

NON-SOLICITATION PROVISION

After review of this agreement, the Employee will be required to accept the
terms and conditions of the grant. If this agreement is not accepted within 30
days of the distribution of this document, then the grant will be subject to
forfeiture.

By accepting this Agreement and the grants listed herein, the Employee agrees
that he/she will not, during his or her employment with Huntington and for a
period of one year after such employment ceases, either voluntarily or
involuntary for any reason:

 

  1. Solicit, encourage, or induce, either directly or indirectly, any person
employed by the Company for employment with, or to provide services to, any
other entity that does business in securities, commodities, financial futures,
insurance, banking, financial planning, tax-advantaged investments or any other
line of business in which the Company is engaged; or

 

  2. Contact, either directly or indirectly, any customer of the Company for
whom the Employee performed any services or had any direct or indirect business
contact for the purpose of soliciting, influencing, enticing, attempting to
divert, or inducing any such customers to obtain any product or service offered
by the Company from any person or entity other than the Company; or

 

  3. Contact, either directly or indirectly, any customer or prospective
customer of the Company whose identity or other customer specific information
the Employee obtained or gained access to as an employee of Company for the
purpose of soliciting, influencing, enticing, attempting to divert, or inducing
any such customers or prospective customers to obtain any product or service
provided by the Company from any person or entity other than the Company; or

 

  4. Use proprietary information to solicit, influence, entice, attempt to
divert, or induce any customer or prospective customer of the Company to
terminate or reduce any business relationship with the Company or to obtain any
product or service provided by the Company from any person or entity other than
the Company. Proprietary information includes customer or prospective customer
information, including names, addresses, telephone numbers, email addresses or
other identifying or contact information, account or transactional information,
and other personal, business or financial information, and also includes
information concerning the Company’s business plans and methods, market
strategies, products and services, technology and computer systems, business
techniques and processes, policies, procedures and training materials.

 

- 8 -



--------------------------------------------------------------------------------

LOGO [g762649g10e54.jpg]   

Huntington Bancshares Incorporated

Restricted Stock Unit Grant Agreement

 

Notwithstanding the foregoing non-solicitation provisions of this Agreement, if
Employee separates employment within one year following a Change in Control that
is not pursuant to a transaction approved by the Huntington Bancshares
Incorporated Board of Directors, then Employee’s obligations will cease as of
the date of his or her employment termination.

The Company will not have any further obligations to the Employee under this
Agreement if the Employee’s grant is forfeited as provided herein.

This Agreement along with the 2012 Long-Term Incentive Plan Prospectus will be
available by accessing your Fidelity account.

I hereby accept the terms of this Agreement electronically through Fidelity.

 

Stephen D. Steinour

   

 

Chairman, President, and Chief Executive Officer     Date

[Electronic Signature]

[Acceptance Date]

 

- 9 -